DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
Color photographs and color drawings submitted on 07/18/2019 are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claims 6 and 14 are objected to because they recite “the error ranges”, instead of the “plurality of error ranges”. Accordingly, the examiner have interpreted “the error ranges” as “the plurality of error ranges” as recited in claims 5 and 13 from which these claims respectively depend. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite, “obtain a new distribution ratio of the minimum error range”. However, the claim discloses that a new reference trajectory is generated, for which a new difference distribution is performed, which requires obtaining a “new distribution ratio”. Moreover, claims 6 and 14 (from which claims 7 and 15 depend respectively), disclose “a distribution ratio of a minimum error range value”. Therefore, it is unclear how can a new distribution ratio comprise the minimum error range, already disclosed in claims 6 and 14 from which these claims depend respectively. This renders the claim scope indefinite as to whether the minimum error range value is the same as that recited in claims 6 and 14, or a new one based off the new distribution ratio generated. Claims 8 and 16 depend from claims 7 and 15 respectively, include all of their limitations, and do not cure their deficiencies. Thus, they are rejected for the same rationale.
Claims 8 and 16 recite, “principle of low latency”. This limitation is indefinite because it is unclear how this principle (the latency or lag) is established, upon which the parameters will be adjusted (E.g. Network Latency, CPU latency, etc...). Furthermore, it is unclear what a “low latency” range comprises (i.e. what latency level is considered low versus what latency level is considered high). These render the claims’ scopes indefinite. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US10518879B1). 
Regarding claims 1 and 9, Zhang et al. teaches a trajectory planning method applied for a self-propelled device, wherein the self-propelled device moves on a path to form a moving trajectory (Abstract), and the trajectory planning method comprises: 
obtaining a sensing data file generated by a sensing module of the self-propelled device on the path (Figure 3: Depth Sensor 306, Camera 302, Stereo Camera 304, Col. 2, Lines 51-54; Col. 8, Lines 38-55); 
importing the sensing data file into a simultaneous localization and mapping algorithm to construct a map corresponding to the path (Fig. 3, 308; Col. 2, Lines 48-50);
importing the sensing data file into a loop closure algorithm, obtaining a pose at each unit time, and constructing an optimized trajectory on the map (Figures 4 and 5: [A [Wingdings font/0xE0] B, B [Wingdings font/0xE0] A]: optimized trajectory; Col. 8, Lines 63-68; Col.10, Lines 27-29, Lines 34-38: “previously recorded position for the same location”; Col. 9, Lines 54-56);
importing the sensing data file into a cartographer localization algorithm, obtaining a pose at each unit time, and constructing a reference trajectory on the map, wherein the reference trajectory is corresponding to the moving trajectory of the self-propelled device on the path (Fig. 3: SLAM for trajectory estimation 308; Fig. 4: [A [Wingdings font/0xE0] B, B [Wingdings font/0xE0] A’] and Fig. 5: [A [Wingdings font/0xE0] B, B [Wingdings font/0xE0] C]: reference, original, actual trajectory; Fig. 6; Col. 13, Lines 50-55); 
comparing the reference trajectory with the optimized trajectory to determine whether the reference trajectory approaches the optimized trajectory (Col. 10, Lines 36-41, 49-54; Fig. 4: Deviation 400; Fig. 5);
if the reference trajectory does not approach the optimized trajectory, adjusting parameters in the cartographer localization algorithm (Fig. 3: Trajectory correction 324; Col. 10, Lines 36-41, 49-54: “far enough to need correction”; Equations 1, 2, 3, 4; Col. 11, Lines 38-48); 
if the reference trajectory approaches the optimized trajectory, importing the parameters in the cartographer localization algorithm into the self-propelled device (Fig. 3: corrected or drift-free trajectory 326, Display or output 328; Col. 14, Lines 24-31; Col. 9, Lines 6-14). 
Regarding claim 2 and 10, Zhang et al. teaches the sensing data file comprises a plurality of pieces of sensing data corresponding to time, position and directionality (Col. 8, Lines 38,39: “Scene in front of (or around) the mobile platform”; Lines 45-55: “IMU sensor for scale estimation”; Lines 63, 64: “images captured within a short period”).
Regarding claims 3 and 11, Zhang et al. teaches the sensing data is generated by at least one of a light detection and ranging, an inertial measurement unit and an odometer of the sensing module (Col. 8, Lines 40-48)
Regarding claims 4 and 12, Zhang et al. teaches the reference trajectory and the optimized trajectory are compared by using a difference distribution method (Col. 10, Lines 36-41, 49-54; Fig. 5: dotted lines between points on each segment). 
Allowable Subject Matter
Claims 5-6, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-8, and 15-16 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM et al. (US 20190377952A1) teaches a visual SLAM system comprising a plurality of keyframes, a dual dense visual odometry, a frame generator, a loop constraint evaluator, and a graph optimizer configured to produce a map with trajectory.
Grewe (US 20090248295A1) teaches a system that employs closed-loop mapping in combination with terrain and topology information when generating a route given input route characteristics.
LEI (WO 2013165391 A1) teaches one or more systems, apparatuses, methods, etc. for detecting precise indoor location of a portable wireless device based on a WiFi simultaneous localization and mapping (SLAM) algorithm that implements spatial and temporal coherence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669